Citation Nr: 0516834	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  92-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asbestosis and 
mesothelioma.

2.  Entitlement to service connection for a lung disorder, 
other than inactive pulmonary tuberculosis.

3.  Entitlement to service connection for a heart disorder, 
to include service connection secondary to service-connected 
pulmonary tuberculosis.

4.  Entitlement to an increased rating for pleural thickening 
and fibrosis due to inactive pulmonary tuberculosis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for paralysis of the 
right vocal cord with chronic laryngitis, currently evaluated 
as 10 percent disabling.

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to April 
1956.

This case came before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In May 1993, the Board remanded this case to 
accomplish additional development. The case was thereafter 
returned to the Board, which denied the veteran's claims in 
an October 1994 decision.

In a November 1996 Order, the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (Court) vacated and remanded the Board's October 1994 
decision.  In April 1997, the Board remanded this case for 
additional development.  The Board again denied these claims 
in a July 2000 decision.  The veteran again appealed to the 
Court.   By an Order issued in June 2001, the Court vacated 
and remanded the Board's July 2000 decision.  

The Board once again denied the veteran's claims in a June 
2002 decision.  The veteran again appealed the Board's 
decision to the Court.  In a February 2003 Order, the Court 
vacated and remanded the Board's June 2002 decision.  In 
October 2003, the Board again remanded the claims for due 
process considerations.  The appeal is now again before the 
Board for consideration.  

As the Veterans law Judge who presided over the veteran's 
hearing in 1992 has since retired from the Board, the veteran 
was given the opportunity for another hearing.  His 
representative submitted a written brief in lieu of another 
hearing.

The issues other than vocal cord paralysis are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC., as discussed below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran's vocal cord paralysis is manifested 
predominantly by complaints of some hoarseness.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for vocal 
cord paralysis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.3, 4.7, 4.124a, Diagnostic Code 8210 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  In the present case, the 
Board finds that VA has satisfied its obligations under the 
VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court drew the "fourth element" of the notice requirement 
from the language of 38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Court vacated the Board's July 2000 and 
June 2002 decisions to ensure compliance with the VCAA.  In 
October 2003, the Board specifically remanded this case for 
compliance with the VCAA notice requirements, in particular.  
The RO sent the veteran and his attorney letters dated June 
7, 2004, specifically to comply with the section 5103(a) 
notice requirements.  These letters specifically inform the 
veteran and his attorney of the information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  In addition, these letters 
specifically stated:  "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the fourth notice element has been specifically 
met as well.

Remarkably, neither the veteran nor his attorney responded to 
the June 2004 letter.  The Board also notes that the 
appellant had previously been notified on numerous occasions 
that the evidence did not show that the criteria for a higher 
compensable rating for the disability in issue had been met.  
See e.g. Supplemental Statement of the Case (SSOC) of March 
1999.  Moreover, the SSOC of August 2004 contained the full 
text of 38 C.F.R. § 3.159.  Thus, it cannot reasonably be 
argued at this point that the appellant or his attorney is 
unaware of the allocation of rights and responsibilities 
under the VCAA, or of the reasons why a higher rating has not 
been assigned for the service-connected right vocal cord 
paralysis.

The Board acknowledges that the June 2004 letter was sent to 
the veteran many years after the RO's decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed both to the Board and to the 
Court -- by the time the VCAA was enacted in November 2000.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
This has been accomplished by the June 2004 letter in this 
case, in conjunction with the other correspondence, 
documents, and decisions that the appellant has received in 
connection with this claim and appeal.

The Board also notes the attorney's statement to the RO, in 
response to the August 2004 supplemental statement of the 
case (SSOC), that the veteran had one year from the June 2004 
letter within which to respond.  The Board notes that more 
than one year has now passed since the June 2004 letter was 
mailed.  Moreover, under the Veterans Benefits Act of 2003, 
it is now permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period provided for 
response after VCAA notice. This provision is retroactive to 
the date of the VCAA, November 9, 2000. See Veterans Benefits 
Act of 2003, Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service VA and non-VA medical records.  
The veteran has also been afforded an examination.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).


Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by any failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 

II. Increased evaluation for the service-connected vocal cord 
paralysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, service connection has been in effect, and a 10 
percent rating has been assigned under Diagnostic Code 8210, 
for paralysis of the right vocal cord with chronic laryngitis 
since 1982.

On VA examination in January 1999, the oral examination was 
normal.  A fiberoptic nasopharyngoscopy showed normal vocal 
cord movement with slight irritation of the larynx that might 
have been related post-nasal drip, of which the veteran 
complained.  He did display some hoarseness, which was noted 
specifically by the pulmonary examiner.  It was noted, 
however, in the pertinent examination report that the vocal 
cords functioned very well bilaterally.  The pertinent 
assessment in the pulmonary examination report was remote 
right laryngeal paralysis.

Under Diagnostic Code 8210, paralysis of the 10th 
(pneumogastric, vagus) cranial nerve is rated 50 percent when 
complete, 30 percent for severe incomplete paralysis, and 10 
percent for moderate incomplete paralysis, dependent upon the 
extent of sensory and motor loss to organs of voice, 
respiration, pharynx, stomach, and heart.  38 C.F.R. Part 4, 
Code 8210.  Clearly, as the veteran's vocal cords now 
function very well bilaterally, a higher evaluation would not 
be warranted for complete paralysis or severe incomplete 
paralysis.

The Board also notes that the current 10 percent rating under 
Diagnostic Code 8210 is consistent with the evaluation of 
chronic laryngitis under Diagnostic Code 6516.  That 
diagnostic code provides a 10 percent rating for hoarseness, 
with inflammation of cords or mucus membrane, and a maximum 
30 percent rating for hoarseness, with thickening of or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  Given that there is normal 
vocal cord movement and only slight irritation of the larynx 
- without any findings of inflammation of cords or mucus 
membrane, thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes - the veteran's 
hoarseness is appropriately rated as no more than 10 percent 
disabling.  Also, as hoarseness is the only manifestation of 
this disability, it would be inappropriate to assign separate 
evaluations under both of these diagnostic codes.  See 
38 C.F.R. § 4.14; cf. Esteban v. Brown, 6 Vet. App. 259 
(1994) (Impairments associated with a veteran's service- 
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation.).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected vocal cord paralysis is not warranted.  The 
objective evidence indicated that the veteran did have some 
hoarseness; however, it was noted that his vocal cords 
functioned very well bilaterally.  In fact, a fiberoptic 
nasopharyngoscopy had revealed normal vocal cord movement.  
Given these findings, it cannot be found that his incomplete 
paralysis is severe in nature.  Therefore, it is found that 
the 10 percent evaluation assigned adequately compensates the 
veteran for his hoarseness.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record that indicates the 
veteran's vocal cord disablement has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for vocal cord paralysis 
is denied. 


REMAND

While this appeal was pending, the applicable rating criteria 
for PTB were amended effective October 7, 1996.  While the 
disability has been evaluated under the old criteria, the 
condition has not been evaluated under the new criteria.  The 
timing of this change requires the Board to first consider 
the claim under the pre-amended regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Moreover, the veteran's representative has identified some 
shortcoming concerning the 1999 pulmonary examination and 
associated opinion.  On remand, the appellant will, 
accordingly, have the opportunity for another examination.  
The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The veteran should be scheduled for a 
VA pulmonary examination by a VA 
physician with specialization in 
pulmonary medicine.  The claims file 
should be made available to the examiner, 
who is requested to review the claims 
folder, including the service medical 
records and a copy of this decision.  
He/she should document that such review 
was completed.  

The examiner's attention is invited to 
the veteran's reported asbestos exposure 
during active military service, see, 
e.g., the attorney's March 2005 
statement, and to a December 13, 1989 
letter from Dr. Dan M. Danechvari, which 
details the veteran's post service 
occupational exposure to asbestos, see 
Volume 3 of the Claims File, and an 
October 3, 1990, Industrial Hygienist 
report from the Ohio Bureau of Worker's 
Compensation, see Volume 4 of the Claims 
File.  

Any indicated diagnostic tests, studies, 
and consultations should be accomplished.  

The examiner is requested to fully 
describe the current nature and degree of 
severity of the veteran's service-
connected tuberculosis residuals.  The 
examiner should also indicate whether 
these residuals, together with the 
veteran's service-connected right vocal 
cord paralysis, are of such severity that 
he is unable to obtain or maintain 
substantially gainful employment solely 
as a result of his service-connected 
disabilities, without regard to his age 
or any nonservice-connected disorders.  

The examiner should specifically indicate 
whether the veteran has asbestosis and/or 
mesothelioma.  The examiner is 
additionally requested to identify all 
other diagnosable lung/pulmonary 
disabilities.  For each such diagnosis 
(other than the service-connected pleural 
thickening and fibrosis due to inactive 
pulmonary tuberculosis) the examiner 
should state whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosis 
is due to disease or injury incurred in 
active military service, including the 
claimed asbestos exposure and surgical 
clamps and wires, and the service-
connected pleural thickening and fibrosis 
due to inactive pulmonary tuberculosis.  

The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.  If the examiner 
cannot render a requested opinion on a 
basis other than speculation or 
conjecture, that should be stated for the 
record.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a SSOC 
- which should include the current rating 
criteria for the veteran's service-
connected tuberculosis residuals -- and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.   The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


